Order entered September 21, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-17-00654-CV

                               JUSTIN D. BURGESS, Appellant

                                                V.

    WILMINGTON SAVINGS FUND SOCIETY, FSB, D/B/A CHRISTIANA TRUST,
               NOT INDIVIDUALLY BUT AS TRUSTEE FOR
           PRETIUM MORTGAGE ACQUISITION TRUST, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-17-00664-B

                                            ORDER
       Before the Court is appellant’s September 17, 2017 amended motion for an extension of

time to file a brief. We GRANT the motion. We ORDER the brief tendered to this Court by

appellant on September 20, 2017 filed as of the date of this order.

                                                       /s/   CRAIG STODDART
                                                             JUSTICE